Citation Nr: 0512882	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  98-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right facial strain.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
September 1985.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In February 2004, the Board 
remanded the veteran's claim to the RO for additional 
development.  




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim. 

2.  The veteran does not currently have a right facial strain 
or, with the exception of his service-connected headaches and 
a painful scar, any other disability resulting from his in-
service head laceration.


CONCLUSION OF LAW

A right facial strain was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issue now being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  Id. at 120-21.  The Court clarified that VA's 
regulations implementing amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  Id. at 120, 122-24. 

In this case, the RO initially denied the veteran's claim in 
a rating decision dated March 1998.  Thereafter, in letters 
dated April 2001 and February 2004, the RO notified the 
veteran of the evidence needed to substantiate his claim, the 
change in the law, and VA's newly expanded duties to notify 
and assist.  The RO indicated that it was developing the 
veteran's claim pursuant to the latter duty and would assist 
the veteran in obtaining and developing all outstanding 
evidence provided he identified the source or sources of that 
evidence, including the names and addresses of all treatment 
providers and the dates of treatment.  The RO indicated that 
it would make reasonable efforts to assist the veteran, 
including by obtaining medical records, employment records, 
or records from other Federal agencies, but that ultimately, 
it was the veteran's responsibility to ensure the RO's 
receipt of all pertinent evidence.  The February 2004 letter 
specifically asked the veteran to provide VA any information 
or evidence he had pertaining to his appeal.

The RO identified the records it had already secured in 
support of the veteran's claim and indicated that the veteran 
could accept VA's assistance in obtaining all other 
pertinent, outstanding evidence or submit such evidence on 
his own initiative.  In the meantime, the RO asked the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records from identified providers.   

The timing of these notices reflects compliance with the 
express timing requirements of the law as found by the Court 
in Pelegrini II.  As previously indicated, the RO rendered 
its initial AOJ decision before providing the veteran VCAA 
notice.  However, under Pelegrini II, any defect with respect 
to the timing of such notice was not error because notice was 
not mandated at the time of the initial AOJ decision.

The content of these notices considered in conjunction with 
the content of other documents sent to the veteran while his 
appeal was pending reflect compliance with the express 
content requirements of the law as found by the Court in 
Pelegrini II.  As indicated, the VCAA notices informed the 
veteran that VA would assist the veteran in obtaining all 
pertinent, outstanding evidence, but that the veteran could 
identify such evidence or obtain and submit it to the RO in 
support of his claim.  In addition, in rating decisions dated 
March 1998 and May 2003, a statement of the case issued in 
December 1998, a Board remand dated February 2003, and 
supplemental statements of the case issued in May 2003 and 
January 2005, VA, via the RO and the Board, notified the 
veteran of the reasons for which his claim had been denied, 
the evidence it had requested in support of that claim, the 
evidence it had considered in denying the claim, and the 
evidence still needed to substantiate that claim.  As well, 
VA, via the RO and the Board, provided the veteran the law 
and regulations pertinent to his claim, including those 
governing VA's duties to notify and assist.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including VA and 
private treatment records.  The RO also conducted further 
medical inquiry in an effort to substantiate the veteran's 
claim.  Specifically, it afforded the veteran a VA 
examination, during which an examiner addressed the etiology 
of all symptomatology resulting from the veteran's in-service 
head laceration.  

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what further 
guidance VA could have provided to the veteran regarding the 
additional evidence he could submit to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claim

The veteran seeks service connection for a right facial 
strain.  He claims that this strain, which he feels on the 
top and right side of his face and upper jaw, represents one 
of multiple residuals of an in-service head laceration, 
including headaches on the right side of his head (service 
connected) and pain associated with the laceration scar (also 
service connected).  He asserts that the strain affects his 
nerves and muscles and causes right facial tics, pain, and a 
drawing or traction sensation from the right side of his face 
to the level of his right upper teeth.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system became manifest 
to a degree of 10 percent within one year from the date of 
discharge and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran had active service from September 
1982 to September 1985.  According to his service medical 
records, beginning in September 1982, he intermittently 
complained of headaches.  In October 1982, he suffered an 
injury that necessitated suturing of a laceration to the 
scalp.  On separation examination conducted in July 1985, the 
veteran reported that he had had a head injury as well as 
frequent or severe headaches, but the examiner noted normal 
head, face, mouth, and neurologic evaluations.   

Following discharge, in the 1990s, the veteran continued to 
complain of severe headaches.  Physicians attributed the 
headaches to sinusitis, which eventually necessitated 
surgery.  During this time frame, the veteran did not report 
that he had been experiencing a facial strain, right facial 
tics, or a drawing or traction sensation in his face.  

He also mentioned no such condition during a January 1998 VA 
cranial nerves examination.  Rather, he reported that he had 
two types of head pain as a result of the in-service injury: 
a neuralgic-type pain that manifested when his laceration 
scar was stimulated, bumped, or exposed to extreme 
temperatures, and headaches.  The examiner diagnosed a well-
healed scalp laceration with some rare neuralgic-type pain 
and migraine headaches.  

During a VA general medical examination conducted the next 
week, however, the veteran indicated that he had headaches 
and a right facial strain.  He described the strain as a 
wince from right side head pain, which caused him to wrinkle 
up the right side of his face.  The examiner diagnosed, in 
part, bilateral ethmoid sinusitis, allergic rhinitis, status 
post head injury with residual pain at the suture site, and 
headaches.  

In September 1998, the veteran underwent a CT scan and 
private magnetic resonance imaging, which showed some 
polypoid changes within the posterior left ethmoid air cells, 
but no abnormalities intracranially.  According to a March 
2000 letter from Paul A. Martin, D.O., this testing failed to 
reveal any etiology other than the 1982 in-service injury for 
the veteran's complaints.  The complaints to which Dr. Martin 
was referring include: intermittent throbbing cephalgia, a 
depressed area of the right frontotemporal skull, 
photosensitivity, hot and cold sensitivity, scarring, 
tenderness to palpation of the right forehead, orbit and 
cheek, right facial tics, pain, and a drawing or traction 
sensation to the right side of the face to the level of the 
right upper teeth.  With regard to the last three complaints, 
Dr. Martin indicated that they were reported to result from 
residual scarring and the soft tissue injury.

During VA outpatient treatment visits in February 2000 and 
April 2000, the veteran reported monthly headaches and 
tenderness over his scalp scar.  He also reported that the 
frequent headache pain he experienced often spread to his 
entire face.  An examiner diagnosed, in part, a scalp scar 
and chronic headaches.

During a VA examination in August 2000, he reported a similar 
type of pain as well as twitching of the right eye, jerking 
of the right side of his mouth, and a feeling of pulling 
across the right cheek just anterior to the right ear.  The 
examiner diagnosed scalp tenderness and muscle tension 
headaches.

In October 2004, the veteran underwent another VA examination 
for the purpose of determining whether any of the multiple 
abnormalities physicians confirmed as being associated with 
the in-service head laceration constituted symptoms of a 
right facial strain, and if so, whether they should be 
service connected separately from the veteran's service-
connected headaches and painful scar.  On that date, an 
examiner confirmed the presence of a tender and painful scar 
and headache complaints.  He also confirmed that the scar and 
headaches resulted from the in-service head laceration, but 
indicated that there was no facial strain or any other 
identifiable disability that resulted from the laceration.    

Relying on the aforementioned evidence, especially the most 
recent medical opinion, the Board finds that the veteran does 
not currently have a right facial strain or, with the 
exception of his service-connected headaches and a painful 
scar, any other disability resulting from his in-service head 
laceration.  Based on this finding, the Board concludes that 
a right facial strain was not incurred in or aggravated by 
service.  The evidence is not in relative equipoise; 
therefore, the veteran is not entitled to the benefit of the 
doubt in the resolution of his claim.  Rather, as the 
preponderance of the evidence is against the veteran's claim, 
his claim must be denied.   


ORDER

Service connection for a right facial strain is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


